Mitohell, J.
We are of opinion that the evidence made a case for the jury, as to both defendant’s negligence and plaintiff’s contributory negligence.
If the evidence justified the jury — as we think it did — in finding that the “drop” fell because of the defective condition of the machine, and that such defective condition was chargeable to the negligence of the defendant, it was not essential to plaintiff’s recovery that he should b¿ able to show what the exact nature of the defect was.
Notwithstanding the fact that plaintiff knew of the previous defective condition of the machine, yet if defendant’s foreman assured him (as the jury might have found) that it had been repaired, and was all right, his conduct in then going to work with the machine, if done in reasonable reliance on such assurances, did not amount to either negligence or a voluntary assumption of risks.
*45And in view of these same assurances, and the further fact that the evidence tended to prove that if the machine had been in good order the drop would not have fallen, except by use of the foot lever, it was for the jury to say whether plaintiff was guilty of negligence in placing his fingers where they would be struck by the drop, in case it should accidentally fall by reason of some defect in the machine. Any further discussion of the facts would serve no good purpose.
Order affirmed.
(Opinion published 58 N. W. 868.)